Citation Nr: 0902132	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of internal derangement of the right knee 
from December 2004 to February 2006.

2.  Entitlement to a rating in excess of 30 percent for total 
right knee replacement from April 2007 to the present.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The veteran is service-connected for post-operative residuals 
of internal derangement of the right knee.  He filed a claim 
for an increased evaluation, and in an August 2005 decision a 
prior 20 percent evaluation was confirmed and continued.  
Since perfecting his appeal, in a July 2008 rating decision, 
a 30 percent evaluation was granted from the date of his 
claim.  The veteran received a temporary 100 percent 
evaluation from February 2006 to April 2007, following a 
total right knee replacement.  In April 2007, the veteran's 
disability was assigned a 30 percent evaluation.


FINDINGS OF FACT

1.  For the period from December 2004 to February 2006, the 
RO assigned a 30 percent disability rating by analogy 
impairment of the tibia and fibula (Diagnostic Code 5262) 
with a finding of marked impairment of the knee based on 
consideration of both instability and limitation of motion.  

2.  From December 2004 to January 2006, the veteran's post-
operative residuals of internal derangement of the right knee 
exhibited no more than slight instability and extension was 
not limited to more than 5 degrees and flexion was not 
limited to less than 75 degrees.

3.  From January 2006 to February 2006, the veteran's post-
operative residuals of internal derangement of the right knee 
exhibited no more than slight instability and extension was 
not limited to more than 15 degrees and flexion was not 
limited to less than 75 degrees.

4.  For the time period from April 2007 to present, the 
residuals of the total right knee replacement have been 
manifested by no instability or subluxation, and by minimal 
limitation of flexion and extension, without severe painful 
motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for impairment of the right knee due to residuals of 
internal derangement of the right knee have not been met from 
December 2004 to February 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a  Diagnostic Code 5257, 5260, 5261, 5262 
(2008).   

2.  For the time period from April 2007, the criteria for an 
evaluation in excess of 30 percent for residuals of a total 
right knee replacement have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2005, the RO provided notice to 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008).  Specifically, the RO notified the 
veteran of information and evidence necessary to substantiate 
his claims for an increased rating, indicating that he must 
show that his disability had increased in severity.  This 
notice included information and evidence that VA would seek 
to provide and the information and evidence that the veteran 
was expected to provide.  The veteran was instructed to 
submit any evidence in his possession that pertained to his 
claim. 

In May 2008, the veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that  evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment.  It specifically listed examples of such 
evidence, such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  In addition, a 
letter dated in August 2008 provided additional information 
in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  An SSOC was then issued in September 2008.  

Although fully compliant notice was not accomplished until 
after the initial denial of the claim, the RO subsequently 
readjudicated the claim based on all the evidence in July 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.




Disability Evaluation from December 2004 to February 2006

The veteran seeks a higher overall disability evaluation for 
his service-connected post-operative residuals of internal 
derangement of the right knee.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A  § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Service connection was established for post-operative 
residuals of internal derangement of the right knee by rating 
decision in March 1950, and assigned a 10 percent evaluation.  
In September 1986 the rating was increased to 20 percent 
disabling under DC 5010-5257, for traumatic arthritis and 
recurrent subluxation or lateral instability.   Under the 
General Rating Formula, DC 5010 should be rated as 5003 
arthritis, degenerative.  Under DC 5003, the Schedule directs 
that degenerative arthritis that has been established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003.  DC Code 5257 assigns a 20 percent evaluation for 
moderate subluxation or instability and a 30 percent for 
severe symptoms.  

In a rating decision in August 2005, the RO continued the 20 
percent evaluation, but changed the DC to 5259-5003.  DC 5259 
assigns a 10 percent evaluation for removal of semilunar 
cartilage that is symptomatic.  DC 5003 has been explained 
above.  In a July 2008 rating decision, for the period from 
December 2004 to February 2006, the RO assigned a 30 percent 
disability rating apparently by analogy to impairment of the 
tibia and fibula (Diagnostic Code 5262) with a finding of 
marked impairment of the knee based on consideration of both 
instability and limitation of motion.  Although that 
particular diagnostic code was not specifically stated in the 
rating, this is the only code which provides for a 30 percent 
rating based on marked impairment of the knee.  The 
discussion of the evidence to support that rating included 
mention of both limitation of motion and collapsing of the 
knee.  

The assignment of a particular DC to evaluate a disability is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App.  532, 538 (1993).  One DC may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO and will fully 
discuss all changes below.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

VA General Counsel has held that separate evaluations under 
DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 
59990 (September 17, 2004).  See also 38 C.F.R. § 4.71a, DCs 
5260 and 5261.  

VA General Counsel also has held that a claimant who has both 
arthritis and instability or subluxation of a knee may be 
granted separate evaluations under DCs 5003 and 5257, 
respectively, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14.  However, any such separate rating must 
be based on additional disabling symptomatology.  That is to 
say that separate evaluations are appropriate so long as 
there is evidence of limitation of motion that meets the 
requirements of the zero percent level under either DC 5260 
or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997) (A claimant who has arthritis and instability of the 
knee may be rated separately under DCs 5003 and 5257).  The 
Board notes that as the currently assigned 30 percent rating 
under 5262 was based on consideration of both limitation of 
motion and instability, any rating under 5257 and/or 5260 and 
5261 would have to be in lieu of, rather than in addition to, 
the rating under Code 5262.  

The veteran was afforded a VA examination in February 2005.  
The veteran reported that pain, fatigue, weakened movement, 
and a lack of coordination caused restriction of motion.  He 
stated walking was limited to 5 minutes due to tiredness and 
right knee pain.  Examination showed extension was 5 degrees 
and flexion was limited to 105 degrees on the right.  The 
Board notes that full flexion is 0 to 140 degrees.  Pain was 
moderate with movement.  With flare-ups the examiner noted 
decreased flexion 30 degrees in the right knee.  The 
examination did not show an additional functional loss of 
extension due to pain or flare-ups.

The Board has considered all relevant evidence.  The 
veteran's private treatment records have been reviewed in 
conjunction with his claim.  In January 2006, examination 
showed his extension was 15 degrees on the right and flexion 
was 100 degrees.  

In considering alternative Diagnostic Codes, the Board notes 
that DC 5256 rates based on the presence of ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dorland's Illustrated Medical Dictionary, 31st Ed., page 94 
(2007).   The veteran, through his representative, contends 
in his Notice of Disagreement that he should be afforded a 50 
percent evaluation under DC 5256 because he was unable to 
walk prior to his right knee replacement.  Under DC 5256 a 50 
percent is assigned if there is ankylosis in flexion between 
20 to 45 degrees.  As the veteran has movement in his knee 
joint and was never diagnosed as having ankylosis, this code 
is inapplicable.

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  

Under DC 5260 no rating is warranted.  The veteran's range of 
motion showed that he had flexion to 105 degrees.  With 
painful flare-ups, flexion was limited to 75 degrees.  This 
percentage still does not warrant a rating under DC 5260, as 
flexion is not limited to 60 degrees or less.  

The veteran's extension was limited to 5 degrees on the 
right.  Under DC 5261 the veteran would receive a 
noncompensable rating for the period from December 2004 to 
January 2006.   

As noted above, the veteran's private treatment records have 
been reviewed in conjunction with his claim.  In January 
2006, examination showed his extension was 15 degrees on the 
right and flexion was 100 degrees.  Under DC 5261 a 20 
percent evaluation is assigned for extension limited to 15 
degrees.  However, this would not be high enough to give 
better compensation if he were to be rated under that 
diagnostic code in lieu of the currently assigned 30 percent 
under DC 5262.  

The VA and private records also do not demonstrate 
instability or subluxation to such a degree that would 
support a higher rating under DC 5257.  Under 5257 for 
recurrent subluxation, the veteran most nearly approximates 
mild instability or subluxation which would warrant only a 10 
percent evaluation.  The veteran reported that he had 
collapsing of the right knee.  He stated this required 
occasional bracing of the knee, use of a cane and regular use 
of shoe inserts.  The VA examiner noted however, that the 
ligaments were normal.  Similarly, a private record dated in 
January 2006 noted only 1+ laxity.  Moderate instability has 
not been shown.  

In sum, under DC 5260, the veteran's flexion is not limited 
to 60 degrees or less and thus would not meet the criteria 
for a zero percent rating.  The evidence does not support a 
rating higher than the 10 percent under DC 5257 for 
subluxation or instability.  Even combing a separate 20 
percent rating for limitation of extension (during January to 
February 2006) with a separate 10 percent rating for 
instability would not result in a rating higher than the 
currently assigned 30 percent rating.  The criteria for a 
disability evaluation in excess of 30 percent for post-
operative residuals of internal derangement of the right knee 
have not been met from December 2004 to February 2006.  The 
Board believes the 30 percent evaluation under DC 5262 
adequately compensates the veteran's level of disability at 
that time, as it takes into consideration all the functional 
loss of the joint.

As a final matter, as the veteran's disability picture has 
remained stable throughout the appeal period, staged ratings 
under Hart, supra, are not appropriate.


Disability Evaluation from April 2007

As of April 2007, the veteran's right knee has been rated as 
30 percent disabling under DC 5055 which provides the rating 
criteria for the prosthetic replacement of a knee joint.  
Under this code, for one year following implantation, the 
knee joint warrants an evaluation of 100 percent.  38 C.F.R. 
§ 4.71.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Id.  Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to DCs 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  Id.

Following the veteran's right knee replacement and the 
temporary 100 percent evaluation afforded under DC 5055, the 
veteran's right knee has been rated as 30 percent disabling, 
the minimum evaluation effective April 2007.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2008).  

In order to warrant a rating in excess of 30 percent for the 
right knee, the evidence must show chronic residuals 
consisting of intermediate or severe painful motion or 
weakness in the affected extremity.  

A November 2007 VA examination reflects that the veteran 
reported that his right knee was feeling better since the 
replacement surgery, although still bothersome.  The knee had 
some feelings of instability, but there was no collapsing of 
the knee and the surgery had improved the stability.  There 
was no locking or numbness of the knee.  The veteran reported 
subjective feelings of pain and weakness in the knee.  On 
examination, his extension was 5 degrees and flexion was 85 
degrees on the right.  The examiner noted moderately 
bothersome pain on movement.  Pain was over the full motion.  
McMurray and Lachman tests were negative showing no 
subluxation or lateral instability.  The VA examiner noted 
that the veteran's private physician had found flexion as 
much as 120 degrees following the knee replacement, but he 
was not moving that much at the time of examination.  The 
examiner noted that continued right knee difficulty can be 
expected. The examiner also noted that shoe wear was equal 
and there was no evidence on the shoes that he was favoring 
either lower extremity.  

Based on the examination, a higher disability evaluation is 
not warranted.  Although, the veteran continues to experience 
pain and slightly limited motion following knee replacement, 
his limitation of extension still does not warrant a 
compensable rating under DC 5261, and pain did not further 
limit his extension.  A 50 percent evaluation is warranted if 
extension is limited to 45 degrees under 5261.  A higher 
evaluation is unwarranted.  Chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
or intermediate degrees of residual weakness, pain or 
limitation of motion have not been shown. 

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  For the time period 
from April 2007, the criteria for an evaluation in excess of 
30 percent for residuals of a total right knee replacement 
have not been met.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

There is no showing that the veteran's service-connected 
post-operative residuals of internal derangement of the right 
knee, status post knee replacement has resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the VA examiner's notes 
the veteran's working capacity as diminished and he would be 
limited to light duty.  However, the currently assigned 30 
percent rating already contemplates some degree of industrial 
impairment.  The veteran's disability has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working due to being 
retired, and there is no evidence of recent hospitalizations 
for the knee other than the knee replacement for which he 
already received a lengthy 100 percent rating.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A rating in excess of 30 percent for post-operative residuals 
of internal derangement of the right knee, for the period of 
December 2004 to February 2006 is denied.

A rating in excess of 30 percent for total right knee 
replacement from April 2007 is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


